Citation Nr: 1316921	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  11-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal to the Board of Veterans' Appeals (Board/BVA) stems from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO determined the claimant did not have qualifying service to be eligible for a one-time payment from the FVEC Fund.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that additional development is necessary.  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, 123 Stat. 115 (2009); 38 U.S.C.A. § 107 (Note).  

An "eligible person" is defined as any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5.

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service that meets the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA's duty to assist requires at new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review.  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).  

The claimant contends that he served with the recognized guerilla and indicated he served with the 207 Squadron BN LGAP.  At the time the claimant filed his claim, he did not specify any dates of service.  In a November 2009 statement, however, he indicated that he enlisted on September 16, 1940, and was discharged on July 24, 1947.  

The RO sent a request for information to the NPRC in December 2009 and indicated that the claimant was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the RO.  This request listed the dates of service as April 9, 1942, until June 30, 1946.  A January 2010 response from the NPRC indicated the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The RO resubmitted the request to the NPRC in May 2010 using the same dates of service but noted a different All Service Number under which the claimant may have served under and inquired whether this change warranted a change in the response.  The RO reiterated that the claimant's name was not in the RRGR.  The NPRC responded in August 2010 that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

It is unclear why the RO chose April 1942 to June 1946 as the dates of service as the only document where the claimant listed his dates of service reported them as September 1940 to July 1947.  As the NPRC searched under different dates of service than the ones claimed, a remand is required.  38 C.F.R. § 3.203(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must submit another request to the NPRC to attempt to verify his claimed service.  The request should list the claimed service dates of September 1940 until July 1947.  The response received must be associated with the claims folder.

2.  The RO/AMC shall then take any additional development action that it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the claimant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



